Name: Commission Regulation (EC) No 1139/96 of 25 June 1996 on detailed rules for the application of Council Regulation (EC) No 3066/95 to the management of a quota for dog and cat food falling within CN code 2309 10 originating in Hungary
 Type: Regulation
 Subject Matter: international trade;  trade policy;  agricultural activity;  Europe;  tariff policy
 Date Published: nan

 No L 151 /4 EN Official Journal of the European Communities 26. 6. 96 COMMISSION REGULATION (EC) No 1139/96 of 25 June 1996 on detailed rules for the application of Council Regulation (EC) No 3066/95 to the management of a quota for dog and cat food falling within CN code 2309 10 originating in Hungary Whereas the items to be entered on the applications and licences should be laid down; Whereas, in order to ensure efficient management of the arrangements provided for, the security for import licences under these arrangements should be fixed at ECU 25 per tonne; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The products covered by CN code 2309 10 listed in the Annex hereto, originating in Hungary and benefiting from the tariff quota opened for the first half of 1996 reducing applicable customs duty to 20 % pursuant to Annex I to Regulation (EC) No 3066/95, may be imported into the Community in accordance with the provisions of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account for the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), and in particular Article 8 thereof, Whereas, as part of the Europe Agreement concluded between the Community and its Member States on the one hand and Hungary on the other, concessions have been granted to the latter concerning certain agricultural products; Whereas, following the accession of Austria, Finland and Sweden, these concessions have been adjusted to take into account, in particular, the arrangements for trade in the agricultural sector that existed between Austria and Hungary; whereas, to this end, the abovementioned Regu ­ lation provides for the opening of an autonomous tariff quota for the first half of 1996 of dog and cat food packed for retail sale falling within CN code 2309 10 and origin ­ ating in Hungary; whereas imports under this quota will benefit from an 80 % reduction in the applicable rates of duty; whereas it is therefore necessary to apply the measures provided for in Article 2 of the said Regulation with effect from 1 January 1996; Whereas it is necessary to lay down detailed rules for managing the quota; whereas this form of management requires close cooperation between the Member States and the Commission, which must be in a position to monitor how much of the quota has been used up and to inform the Member States accordingly; Whereas it should be laid down that import licences for the products in question under the abovementioned quota should be issued after a period for consideration and where necessary by applying a single percentage reduc ­ tion to the quantities applied for, Whereas, in particular, care must be taken to ensure that the products in question are of Hungarian origin ; Article 2 To be eligible, the import licence application shall be accompanied by the original attestation of origin in the form of an EUR 1 certificate issued or drawn up in Hungary. Article 3 1 . Applications for import licences shall be submitted to the competent authority in any Member State on the first working day of the week up to 1 p.m . Brussels time . The licence applications shall relate to a quantity of not less than five tonnes in product weight and not exceeding 1 000 tonnes. 2 . The Member States shall forward the import licence applications to the Commission by telex or fax not later than 6 p.m. Brussels time on the day of their submission . 3 . Not later than the Friday following the day of submission of the applications, the Commission shall determine and indicate to the Member States by telex or fax what licence applications it has approved.(') OJ No L 328 , 30. 12 . 1995, p. 31 . 26. 6 . 96 EN Official Journal of the European Communities No L 151 /5  Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 80% [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1139/961 4. Upon receipt of the Commission notification, the Member States shall issue the import licences. The dura ­ tion of validity of a licence shall be calculated from the date of its issue . 5. The quantity released for free circulation shall not be greater than that indicated in boxes 17 and 18 of the import licence . The figure '0 ' shall be entered to this effect in box 19 of the licence .  80 % customs duty reduction (Annex of Regula ­ tion (EC) No 1139/96)  Droit de douane rÃ ©duit de 80 % [Annexe du rÃ ¨gle ­ ment (CE) n0 1139/96]  Dazio doganale ridotto dell 80 % [Allegato del regolamento (CE) n . 1139/96]  Met 80 % verlaagde douanerecht [bijlage bij Veror ­ dening (EG) nr. 1139/96]  Direito aduaneiro reduzido de 80 % (Anexo do Regulamento (CE) n ? 1139/96)  Arvotuin on alennettu 80 prosentilla [asetuksen (EY) N:o 1139/96 liite] Article 4 For products to be imported with the benefit of the reduction in customs duties provided for in Article 1 , of this Regulation , the import licence application and the licence shall include : (a) in box 8, the word 'Hungary'; the licence requires the product to be imported from that country; (b) in box 24, one of the following entries:  NedsÃ ¤ttning av tullsats med 80 % (Bilagan till fÃ ¶rordning (EG) nr 1139/96).  Derecho de aduana reducido un 80 % [Anexo del Reglamento (CE) n ° 1139/96] Article 5 The rate of the security for the import licences provided for in this Regulation shall be ECU 25 per tonne. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996.  NedsÃ ¦ttelse af toldsats med 80 % (Bilag i forord ­ ning (EF) nr. 1139/96)  ErmÃ ¤Ã igung des Zolls um 80 % (Anhang der Verordnung (EG) Nr. 1139/96) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX The quantities imported under the CN code referred to in this Annex shall be subject to an 80 % reduction in the customs duty during the first half of 1996. Total quantity that may CN code Description of goods be importedfrom 1 January l to 30 June 1996 2309 10 Dog or cat food, put up for retail sale 10 875 tonnes